Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 are considered by the examiner.
Drawings
The drawings submitted on 7/6/2020 are accepted.
Allowable Subject Matter
Claims 1-7 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, lines 17-18 please delete “:
the fuel-cell unit cell has a bonding layer” and insert “comprises a bonding layer”
	In claim 5, line 2, please delete “:” and insert “comprising”
	In claim 7, line 2, please delete “:” and insert “comprising”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a fuel-cell unit cell comprising (I) an electrode stack having (a) a membrane-electrode assembly in which electrode catalyst layers are respectively laid on both surfaces of an electrolyte layer, (b) a first gas diffusion layer laid on a first surface of the membrane-electrode assembly except for an outer peripheral edge portion of the membrane-electrode assembly, and (c) a second gas diffusion layer laid on a second surface of the membrane-electrode assembly. The fuel-cell unit cell comprising (II) a support frame disposed so as to surround the first gas diffusion layer and (III) a first separator that is laid on a side of the electrode stack on which the first gas diffusion layer is located, in contact with the first gas diffusion layer, and that is fixed to the support frame. In addition, the fuel-cell unit cell also comprise (IV) a second separator that is laid on a side of the electrode stack on which the second gas diffusion layer is located, in contact with the second gas diffusion layer, and that is fixed to the support frame. A first part of the fuel-cell unit cell comprises has a bonding layer  between an outer peripheral edge portion of the first gas diffusion layer and a portion of the membrane-electrode assembly on an inner side from the outer peripheral edge portion of the membrane-electrode assembly, the bonding layer bonds these portions together, between the first separator and the outer peripheral edge portion of the membrane-electrode assembly, the bonding layer is bonded to at least the outer 
The closest prior art is to US Publication 2016/0260989 to Ikeda et al. reference discloses a fuel-cell unit cell comprising (I) an electrode stack having (a) a membrane-electrode assembly in which electrode catalyst layers are respectively laid on both surfaces of an electrolyte layer, (b) a first gas diffusion layer laid on a first surface of the membrane-electrode assembly except for an outer peripheral edge portion of the membrane-electrode assembly, and (c) a second gas diffusion layer laid on a second surface of the membrane-electrode assembly. The fuel-cell unit cell comprising (II) a support frame disposed so as to surround the first gas diffusion layer and (III) a first separator that is laid on a side of the electrode stack on which the first gas diffusion layer is located, in contact with the first gas diffusion layer, and that is fixed to the support frame. In addition, the fuel-cell unit cell also comprise (IV) a second separator that is laid on a side of the electrode stack on which the second gas diffusion layer is located, in contact with the second gas diffusion layer, and that is fixed to the support frame. A first part of the fuel-cell unit cell comprises a bonding layer between the first separator and the outer peripheral edge portion of the membrane-electrode assembly, the bonding layer is bonded to at least the outer peripheral edge portion of the membrane-electrode assembly and between the first separator and the support frame. However, the Ikeda reference does not disclose, nearly disclose or provide motivation to modify the bonding layer between an outer peripheral edge portion of the first gas diffusion layer and a portion of the membrane-electrode assembly on an inner side from 
The prior art is to US Publication 2016/0260993 to Ikeda et al. reference discloses a fuel-cell unit cell comprising (I) an electrode stack having (a) a membrane-electrode assembly in which electrode catalyst layers are respectively laid on both surfaces of an electrolyte layer, (b) a first gas diffusion layer laid on a first surface of the membrane-electrode assembly except for an outer peripheral edge portion of the membrane-electrode assembly, and (c) a second gas diffusion layer laid on a second surface of the membrane-electrode assembly. The fuel-cell unit cell comprising (II) a support frame disposed so as to surround the first gas diffusion layer and (III) a first separator that is laid on a side of the electrode stack on which the first gas diffusion layer is located, in contact with the first gas diffusion layer, and that is fixed to the support frame. In addition, the fuel-cell unit cell also comprise (IV) a second separator that is laid on a side of the electrode stack on which the second gas diffusion layer is located, in contact with the second gas diffusion layer, and that is fixed to the support frame. A first part of the fuel-cell unit cell comprises a bonding layer between the first separator and the outer peripheral edge portion of the membrane-electrode assembly, the bonding layer is bonded to at least the outer peripheral edge portion of the membrane-electrode assembly and between the first separator and the support frame. However, the Ikeda reference does not disclose, nearly disclose or provide motivation to modify the bonding layer between an outer peripheral edge portion of the first gas diffusion layer and a portion of the membrane-electrode assembly on an inner side from 
The prior art US Publication 2015/0380746 to Fukuta et al. reference discloses a fuel-cell unit cell comprising (I) an electrode stack having (a) a membrane-electrode assembly in which electrode catalyst layers are respectively laid on both surfaces of an electrolyte layer, (b) a first gas diffusion layer laid on a first surface of the membrane-electrode assembly except for an outer peripheral edge portion of the membrane-electrode assembly, and (c) a second gas diffusion layer laid on a second surface of the membrane-electrode assembly. The fuel-cell unit cell comprising (II) a support frame disposed so as to surround the first gas diffusion layer and (III) a first separator that is laid on a side of the electrode stack on which the first gas diffusion layer is located, in contact with the first gas diffusion layer, and that is fixed to the support frame. In addition, the fuel-cell unit cell also comprise (IV) a second separator that is laid on a side of the electrode stack on which the second gas diffusion layer is located, in contact with the second gas diffusion layer, and that is fixed to the support frame. However, the Fukuta et al. reference does not disclose, nearly disclose or provide motivation to modify a first part of the fuel-cell unit cell comprises a bonding layer between an outer peripheral edge portion of the first gas diffusion layer and a portion of the membrane-electrode assembly on an inner side from the outer peripheral edge portion of the membrane-electrode assembly, the bonding layer bonds these portions together, between the first separator and the outer peripheral edge portion of the membrane-electrode assembly, the bonding layer is bonded to at least the outer peripheral edge . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725